Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 1 of 11 PageID #: 4669



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

SEVEN NETWORKS, LLC

              Plaintiff,                      Civil Action No. 2:19-cv-115-JRG

      v.

APPLE INC.,                                   JURY TRIAL

              Defendant.


       APPLE INC.’S MOTION TO COMPEL PRODUCTION OF CERTAIN
   DOCUMENTS ON FORTRESS INVESTMENT GROUP LLC’S PRIVILEGE LOG
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 2 of 11 PageID #: 4670



         Each time Apple has asked non-party Fortress Investment Group, LLC’s (“Fortress”) to

reexamine the problematic descriptions of documents listed in its privilege log, Fortress has

responded by modifying its log, frequently adding additional names to certain of its entries. That

trend continued until just mere hours before the close of fact discovery, when Fortress suddenly

added new names and the word “client” to its “privilege description” column even though the

purported lawyers are nowhere to be found on the To/From/CC lines of the logged documents.

However, no amount of revisions to the privilege log can cure the fact that Fortress is attempting

to withhold documents reflecting business, not legal communications, sent among non-lawyers.

For example, Fortress has claimed privilege over: (1) communications made by inactive or

suspended lawyers who have business roles of evaluating the SEVEN investment from a financial

perspective; and (2) communications to Fortress from SEVEN’s—not Fortress’s—lawyers

(Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP) prior to Fortress’s acquisition

of SEVEN, i.e., communications from attorneys that were adverse to Fortress at the time.

         Apple respectfully seeks an order directing Fortress to produce—at least for in camera

review pursuant to the Court’s Discovery Order (Dkt. No. 42 ¶ 6)—two categories of documents

listed on its privilege log for which Fortress has failed to provide a valid basis for any privilege

claim.    Furthermore, since Fortress did not serve its amended log, much less produce the

improperly-withheld communications, before Fortress’s deposition, Apple requests the Court

order Fortress to present a witness for testimony on any documents produced in response to the

instant motion or Apple’s already-pending motion to compel against Fortress. (See Dkt. No. 128.)

I.       FACTUAL & PROCEDURAL BACKGROUND

         Fortress is an investment firm that acquired a controlling interest in Plaintiff SEVEN

Networks, LLC (“SEVEN”) in July 2015. Since then, Fortress has worked to monetize SEVEN’s

patent portfolio via litigation. Fortress possesses information highly relevant to this case, including


                                                 -1-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 3 of 11 PageID #: 4671



information bearing on the valuation of SEVEN and its patents near the time of the hypothetical

negotiation and regarding the asserted patents’ licensing history. On September 13, 2019, Apple

served a Rule 45 subpoena seeking documents and deposition testimony from Fortress.

       Fortress has been evasive and non-complaint with respect to the majority of the issues

raised in Apple’s subpoena, including repeatedly failing to provide a privilege log and advancing

dubious privilege assertions, as detailed in Apple’s pending motion to compel. (Dkt. No. 128 at

3.) After Apple filed that motion, Fortress served a second amended privilege log—adding fifty-

five new entries regarding documents that have been redacted or withheld on the basis of privilege.

Prior to the Fortress deposition, Apple raised its concerns regarding the severe deficiencies of the

entries in that log. Fortress refused to correct any of the deficiencies before the deposition, instead

waiting until the last day of fact discovery to then serve a third amended privilege log.1

       Worse still, this eleventh-hour, third amended log contains dubious new privilege

descriptions with names of lawyers and law firms that appear nowhere as authors or recipients of

those communications. An example of the ever-evolving nature of Fortress’s privilege assertions

is reflected in the entry for PRIV_FIG‐0028, which initially listed only Erez Levy (a non-lawyer),

Yoni Shtein and Eran Zur (also non-lawyers) as recipients. The third amended privilege log,

however, now mysteriously describes the document as containing a communication between Ami

Patel Shah (who operates in a business capacity according to Fortress’s 30(b)(6) witness) and an

unspecified “client.” These unexplained and continually shifting revelations underscore the

appropriateness of in camera review of the seventy-one (71) documents on Fortress’s privilege

log, regardless of whatever new arguments Fortress may now concoct in response to this motion.




   1
       In view of the Court’s page limitations, Apple is separately moving for leave to submit
additional pages of exhibits to include the entirety of the second and third amended privilege logs.


                                                 -2-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 4 of 11 PageID #: 4672



          For ease of the Court’s review, Apple has grouped the deficient entries into two exemplary

categories. First, Fortress is withholding numerous documents where neither the author nor

recipient are practicing attorneys or active members of the bar. In fact, Fortress’s own corporate

representative testified that all but one of the purported attorneys do not serve in any legal, as

opposed to business, role at Fortress (“Category 1 Documents”).2 As an example of a particularly

deficient entry, Fortress appears to have withheld at least one document for which it does not even

contend any author or recipient is an attorney and for which the log’s description identifies no

source of the allegedly privileged communications.3 Second, Fortress is withholding documents

where the attorneys who are the purported source of the privileged communications did not

represent Fortress; they represented SEVEN while Fortress negotiated its acquisition of SEVEN,

i.e., the attorneys represented an adverse party at the time (“Category 2 Documents”).4

II.       ARGUMENT

          The attorney-client privilege shields confidential communications between an attorney and

client made for purposes of obtaining legal advice. Mondis Tech., Ltd. v. LG Elecs., Inc., 2011

WL 1714304, at *4 (E.D. Tex. May 4, 2011). “[B]ecause the privilege has the effect of

withholding relevant information from the fact-finder, it applies only where necessary to achieve

its purpose” and should be “strictly construed.” United States v. Robinson, 121 F.3d 971, 974 (5th

Cir. 1997); Robinson v. Texas Auto. Dealers Ass’n, 214 F.R.D. 432, 439 (E.D. Tex. Mar. 28, 2003).

The party asserting the privilege must show: “(1) that he made a confidential communication; (2)

to an attorney or the attorney’s subordinate; (3) for the primary purpose of obtaining a legal



      2
        The Category 1 Documents are listed on Fortress’s Third Amended Privilege Log as
PRIV_FIG-0012, 13, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34,
35, 36, 37, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61 and 62.
    3
        This document is listed as PRIV_FIG-0061.
    4
        The Category 2 Documents are listed as PRIV_FIG-0012, 13, 14, 15, and 43.


                                                 -3-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 5 of 11 PageID #: 4673



opinion, legal services, or assistance in some legal proceeding.” Proctor & Gamble Co., v. S.C.

Johnson & Son, Inc., 2009 WL 10677804, at *2 (E.D. Tex. May 27, 2009).

       It is axiomatic that there is no attorney-client privilege without an attorney. The privilege

protects only communications involving “a member of the bar of a bar of a court, or his

subordinate.” Mass Engineered Design, Inc. v. Ergotron, Inc., 2008 WL 11348359, at *2 (E.D.

Tex. Oct. 14, 2008). “For a communication between non-attorney employees to be held privileged,

it must be apparent that the communication from one employee to another was for the purpose of

the second employee transmitting the information to counsel for advice. If not, the privilege is

denied.” Nalco Co., Inc. v. Baker Hughes Inc., 2017 WL 3033997, *2 (S.D. Tex. July 18, 2017).

       The attorney-client privilege does not protect non-legal communications. Even if they are

with an attorney, communications are only protected if made for purposes of securing “(i) an

opinion on law or (ii) legal services or (iii) assistance in some legal proceeding.” U.S. v. Kelly,

569 F.2d 928, 938 (5th Cir. 1978). “[C]ommunications which relate to business rather than legal

matters do not fall within the protection of the privilege . . . .” Munich Reinsurance Am., Inc. v.

Am. Nat’l Ins. Co., 2011 WL 1466369, at *17 (D. N.J. Apr. 18, 2011).

       A.      The Category 1 Documents Involve Business Communications

       Fortress’s privilege log does not support its privilege claims as to Category 1. These

documents appear to reflect business advice (in particular, valuation, investment, and financial

advice) from non-lawyers regarding the acquisition of SEVEN and its intellectual property.

Fortress contends the Category 1 Documents involve persons who once graduated law school: (1)

Michael Kallus; (2) Andrew Kofman, (3) Ami Patel Shah, (4) Michele Moreland, and (5) Jonathan

James. But, a law degree alone does not make an individual’s communications per se privileged.

       No evidence suggests any of Mr. Kallus, Ms. Moreland, Mr. Korfman, or Ms. Shah to have

ever worked in a legal capacity at Fortress. To the contrary, Fortress’s witness testified that Mr.


                                               -4-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 6 of 11 PageID #: 4674



Kallus previously worked at Fortress as an asset manager who monitors investments on a day-to-

day basis and that Ms. Moreland took over that same role from Mr. Kallus. (See id. at 49:19-

53:24. Additionally, he testified Mr. Kofman is not a lawyer; he is an investment professional.

(See id. at 169:18-170:6.) He further testified Ms. Shah works in the Intellectual Property Finance

Group, which focuses on acquiring and investing in companies, and he does not know if she is an

attorney. (Id. at 23:6-24:17, 48:1-5.) Indeed, Fortress’s corporate representative testified that he

was only aware of one attorney in the IP Finance Group—Mr. James, the group’s General Counsel.

He also testified that he was not aware of anyone at Fortress seeking legal advice from any of

these individuals besides Mr. James. (Ex. A [Levy Rough Tr.] at 48:9-12, 50:15-16.)

       At least three of the five purported attorneys—including Mr. James—are not active

members of any bar, as far as Apple can ascertain. Mr. James once had a law license in Arizona,

but his license is inactive. Mr. Kallus has not been eligible to practice law in California since July

1, 2014, a date prior to all of the privilege log entries on which he appears. Mr. Kofman joined

the New York bar in 1997, but his license was suspended in 2009, before he joined Fortress. Even

if any worked as in-house counsel, which only appears true of Mr. James, courts have repeatedly

held that communications with in-house lawyers whose bar certifications are inactive are not

privileged. See John Ernst Lucken Revocable Trust v. Heritage Bankshares Group, Inc., 2017 WL

627223, at *2 (N.D. Ia. Feb. 15, 2017) (finding no privilege for in-house lawyers with inactive bar

license ); Anwar v. Fairfield Greenwich Ltd., 306 F.R.D. 117, 120 (S.D.N.Y. 2013) (noting

“client’s belief . . . do[es] not transform an otherwise unprivileged conversation into a privileged

one”). As to Mr. James, his decision to let his law license lapse at least suggests his role

encompasses non-legal functions. Fortress’s privilege log does not allow Apple or the Court to

determine which entries involving Mr. James reflect legal, rather than business, communications.




                                                -5-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 7 of 11 PageID #: 4675



       Fortress’s only response is to point to Gucci America Inc. v. Guess?, Inc., where one court

held that attorney-client privilege can attach to communications with an unlicensed attorney where

the client “reasonably believed that the person to whom the communications were made was in

fact an attorney.” 2011 WL 9375, *2 (S.D.N.Y. Jan. 3, 2011). Fortress has not explained why it

believes this exception should apply here, and the evidence suggests no such belief existed here,

at least as to communications with Mr. Kallus, Mr. Kofman, Ms. Shah, and Ms. Moreland.

       Most egregiously, Fortress is withholding at least one document for which it identifies no

purported lawyers as authors or recipients at all. (See Entry PRIV_FIG‐0061.) Fortress lists as

the author of the document, Pete Briger, Fortress’s co-CEO. Fortress’s website describes Mr.

Briger as “responsible for the Credit and Real Estate business at Fortress” and lists his education

as including an MBA, but no law degree. (https://www.fortress.com/about.) The listed recipients

of the communication include five other Fortress employees (Yoni Shtein; Dean Dakolias; Eran

Zur; Erez Levy; and Robyn Gewanter), all of whom likewise appear to have no legal background,

training, or license. Fortress’s corporate witness was not aware of any of them being an attorney

(Ex. A [Levy Dep. (Rough)] at 47:14-25, 51:3-15, 53:25-56:13, 64:2-3), and Apple has been

unable to locate any of them in the California bar directory (where Fortress’s IP Finance Group is

based). The privilege description that Fortress provided for this document also provides no insight

into the purported basis for its privilege claim. Moreover, the described purpose relates to the

“acquisition of intellectual property,” which does not necessarily implicate legal advice.

       To the extent Fortress is withholding documents related to pre-acquisition valuations of

SEVEN’s intellectual property, those materials are not privileged. See William F. Shea, LLC v.

Bonutti Research, Inc., 2013 WL 1499609, at *2 (S.D. Ohio Apr. 11, 2013) (compelling

production of spreadsheets containing patent valuations and explaining “[t]he fact that [in-house




                                               -6-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 8 of 11 PageID #: 4676



counsel] may have provided legal advice in the course of arriving at the valuation projections

contained in the spreadsheet does not transform the spreadsheet itself into a privileged document”);

see also MediaTek Inc. v. Freescale Semiconductor, Inc., 2013 WL 5594474, at *4-5 (N.D. Cal.

Oct. 10, 2013) (compelling production of reports evaluating patents prior to patent acquisition).

       B.      The Category 2 Documents Are Communications by an Adverse Law Firm

       Fortress’s log also contains a number of improper entries where the only identified

attorneys are Scott Dettmer or others at Gunderson Dettmer Stough Villeneuve Franklin &

Hachigian LLP. The descriptions of these documents reveals that they relate to Fortress’s

acquisition of SEVEN, and the communications are dated in the days leading up to the closing of

that transaction in July 2015. However, Gunderson Dettmer was not Fortress’s law firm—it was

SEVEN’s. That is, at the time of the purportedly privileged communications, Gunderson Dettmer

represented an adverse party with whom Fortress was actively negotiating a transaction. No

communications at that time between Fortress and Gunderson Dettmer, an adverse party’s counsel,

could possibly be privileged and must be produced. Mondis Tech., No. 2:07-CV-565-TJW, 2011

WL 1714304, *4 (E.D. Tex. May 4, 2011) (rejecting common interest exception to privilege

waiver because adverse parties “did not have a common legal interest when they were negotiating

the value of the patents in the sale”); Oak Indus. v. Zenith Indus., No. 86 C 4302, 1988 WL 79614

(N.D. Ill. July 27, 1998) (“[W]hatever the common interest shared by parties at the negotiating

table, it is insufficient to warrant application of the ‘community of interest’ exception.”).

III.   CONCLUSION

       Apple thus requests the Court order Fortress to produce the above-described categories of

improperly withheld. Alternatively, Apple requests the Court order Fortress to submit the

documents to the Court for in camera review. In addition, Apple requests the Court order Fortress

to provide a prepared witness to testify regarding all previously withheld documents.


                                                -7-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 9 of 11 PageID #: 4677



 Date: June 1, 2020                        Respectfully submitted,


                                    By: FISH & RICHARDSON P.C.

                                           /s/ Noah C. Graubart
                                           Ruffin Cordell (Lead Counsel)
                                           cordell@fr.com
                                           Texas Bar Number 04820550
                                           Indranil Mukerji
                                           mukerji@fr.com
                                           Massachusetts Bar Number 644059
                                           Sun Young Park
                                           New York Bar Number 5412739
                                           apark@fr.com
                                           FISH & RICHARDSON P.C.
                                           1000 Maine Ave SW, Suite 1000
                                           Washington, DC 20024
                                           Telephone: 202-783-5070
                                           Facsimile: 202-783-2331
                                           Benjamin C. Elacqua
                                           Texas Bar Number 24055443
                                           elacqua@fr.com
                                           John P. Brinkmann
                                           Texas Bar Number 24068091
                                           brinkmann@fr.com
                                           Kathryn Quisenberry
                                           Texas Bar Number 24105639
                                           quisenberry@fr.com
                                           FISH & RICHARDSON P.C.
                                           1221 McKinney Street, Suite 2800
                                           Houston, TX 77010
                                           Telephone: 713-654-5300
                                           Facsimile: 713-652-0109
                                           Betty Chen
                                           Texas Bar Number 24056720
                                           bchen@fr.com
                                           Katherine D. Prescott
                                           California Bar Number 215496
                                           prescott@fr.com
                                           FISH & RICHARDSON P.C.
                                           500 Arguello Street, Suite 500
                                           Redwood City, CA 94063
                                           Telephone: 650-839-5070
                                           Facsimile: 650-839-5071



                                     -8-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 10 of 11 PageID #: 4678



                                           Noah C. Graubart
                                           Georgia Bar Number 141862
                                           graubart@fr.com
                                           Lawrence R. Jarvis
                                           Georgia Bar Number 102116
                                           jarvis@fr.com
                                           FISH & RICHARDSON P.C.
                                           1180 Peachtree Street, NE, 21st Floor
                                           Atlanta, GA 30309
                                           Telephone: 404-582-5005
                                           Facsimile: 404-582-5002
                                           Melissa Smith
                                           Texas Bar Number 24001351
                                           melissa@gillamsmithlaw.com
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue
                                           Marshall, Texas 75670
                                           Telephone: 903-934-8450
                                           Facsimile: 903-934-9257

                                           COUNSEL FOR DEFENDANT APPLE INC.




                                     -9-
Case 2:19-cv-00115-JRG Document 143 Filed 06/01/20 Page 11 of 11 PageID #: 4679



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the above and foregoing

 was electronically filed with the CM/ECF system per LR 5.1, and that all interested parties are

 being served with a true and correct copy of these documents via the CM/ECF system on June 1,

 2020.

                                                             /s/ Noah C. Graubart
                                                             Noah C. Graubart




                              CERTIFICATE OF CONFERENCE

         The undersigned hereby certifies that counsel has complied with the meet and confer

 requirement in Local Rule CV-7(h) and that this is an opposed motion. The parties met and

 conferred on May 29, 2020. The meet and confer involved Sam Baxter, lead and local counsel

 SEVEN Networks and Fortress Investment Group, and Ruffin Cordell and Melissa Smith, lead

 and local counsel for Apple, respectively. Also in attendance were Jennifer Truelove and Kevin

 Schubert, for SEVEN Networks and Fortress Investment Group, and Ben Elacqua, Noah Graubart,

 and Kate Quisenberry, counsel for Apple. Fortress disagreed that its log was deficient, but it

 committed to respond that day as to whether it would provide an updated log in attempt to resolve

 the dispute. Fortress never responded. Instead, on the afternoon of June 1, Fortress served another

 amended privilege log, which did not resolve the concerns about which the parties met and

 conferred. Thus, Apple believes that discussions have ended in an impasse, leaving an open issue

 for the Court to resolve.


                                                             /s/ Noah C. Graubart
                                                             Noah C. Graubart




                                               - 10 -
